DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses he hub performing pairing with the IoT device using one authentication technique from among a plurality of predetermined pairing authentication techniques, and the hub assigning an access right to a resource to the IoT device. The access right is determined according to the one authentication technique, but fails to teach and render obvious of the IoT hub to store flow control parameters provide by the IoT service for each of the plurality of IoT devices, the flow control parameters associated with each of the plurality of IoT devices to set an amount of bandwidth to each IoT device based on data requirements associated with a device type of each IoT device; the IoT hub to monitor data communication with each of the IoT devices to determine whether one of the IoT devices has reached a data communication threshold specified by the flow control parameters, wherein in response to a first IoT device reaching its data communication threshold, the IoT hub is to temporarily prevent communication between the first IoT device and the IoT service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUC H TRAN/Primary Examiner, Art Unit 2471